ACCEPTED
                                                                                              06-15-00062-cv
                                                                                  SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                       12/18/2015 8:50:34 AM
                                                                                            DEBBIE AUTREY
                                                                                                      CLERK

                              No. 06-15-00062-CV

                                                                            FILED IN
                         IN THE COURT OF APPEALS                     6th COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                         FOR THE SIXTH APPELLATE
                                                                     12/18/2015 8:50:34 AM
                             DISTRICT OF TEXAS
                                                                          DEBBIE AUTREY
                                                                              Clerk

                               ALLEN “F” CALTON
                                          Appellant

                                          V.

                  STEVE SCHILLER, SHARON KELLER,
                TERRIE LIVINGSTON, AND LOUIS STURNS
                                    Appellees

   Appealed from the 153rd District Court of Tarrant County, Texas,
         The Honorable Susan Heygood McCoy, Presiding
                     Cause No. 153-270690-14


                      APPELLEE STEVE SCHILLER’S
           FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Appellee Steve Schiller files this First Motion for Extension of Time to File

Appellee’s Brief under Tex. R. App. P. 10.5 (b) (1). In support of this motion,

Appellee shows the following:

      1.     Appellee’s brief is due no later than December 28, 2015.

      2.     Appellee respectfully requests an extension of time of 30 days. This

is Appellee’s first request for an extension of time in this case.




                                           1
        3.    Due to overlapping deadlines and a previously scheduled vacation,

additional time is necessary to adequately respond to Appellant’s brief. This

extension is sought not for the purpose of delay, but so that justice may be done.

        Therefore, Appellee prays that this Court grant this motion for extension of

time.

                                              Respectfully submitted,

                                              SHAREN WILSON
                                              CRIMINAL DISTRICT ATTORNEY
                                              TARRANT COUNTY, TEXAS

                                              /s/ CHRISTOPHER W. PONDER
                                              Assistant Criminal District Attorney
                                              State Bar No. 24041705
                                              401 West Belknap Street, 9th Floor
                                              Fort Worth, Texas 76196-0401
                                              Phone: 817-884-1233
                                              Fax: 817-884-1675
                                              cwponder@tarrantcountytx.gov
                                              ATTORNEY FOR TARRANT
                                              COUNTY, TEXAS




                                          2
                        CERTIFICATE OF SERVICE

      I certify that on this the 18th day of December 2015, a true and correct copy
of the foregoing instrument in the above-referenced cause was served on the
following persons as indicated below:
      Mr. Allen “F” Calton                  CM/RRR 7014 1200 0002 0906 7276
      Stiles Unit TDC #1123880
      3060 FM 3514
      Beaumont, TX 77705

      Mr. Demetri Anastasiadis              CM/RRR 7014 1200 0002 0906 7283
      Texas Attorney General’s Office
      300 W. 15th St.
      Austin, TX 78701


                                            /s/ CHRISTOPHER W. PONDER
                                            Assistant Criminal District Attorney




                                        3